DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, the recitation “resiN” should be changed to --resin--, for proper typography.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. (US 2010/0019588 A1).
RE claim 1, Makino teaches a motor 1 (Figs.1-3 and ¶ 59) comprising: a stator 4 including a stator core 11, and a coil 12 wound on the stator core 11 (¶ 61); a rotor 3 disposed inside the stator 4, the rotor 3 including a rotary shaft 2 extending in a shaft center direction (Fig.2), and a rotation body 3 that includes a magnet component 15, extends in the shaft center direction (Fig.3), and is fixed to the rotary shaft 2; a shaft bearing 8 that rotatably holds the rotor 3; and a molding resin 14 (¶ 63) covering the stator 4, wherein the coil 12 includes a coil end 12a protruding from the stator core 11 in the shaft center direction (Fig.2), and is provided with a non-combustible layer 6b covering the coil end (it is noted that the instant application specification ¶ 18 disclosed the non-combustible layer is metal, air or ceramic. Therefore, see Makino’s Fig.4 and ¶ 63 for layer 6b made of ceramic), characterized in that: the motor further comprises a metallic cover 6 covering the coil end 12a through the molding resin 14 (see Figs.1-4 and ¶ 73 for bracket 6 made of aluminum alloy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Ito et al. (JP 2015015804 A, the machine translation of which has been provided).
RE claim 2/1, Makino teaches the metallic cover comprise a first metallic cover 6 covering the coil end in the shaft center direction through the molding resin 12a, and a second cover 7 covering the coil end from the shaft center direction to a radial direction (Fig.2).
Makino does not teach the second cover is also metallic cover which cover the coil end through molding resin.
Ito teaches the second cover 52 is also a metallic cover 52 (see translation page 2 for bracket 52 made of aluminum) which cover the coil end 12 through molding resin 20 (Figs.3, 6 and translation page 2 for element 20 is made of resin). Kojima suggests that both covers 51, 52 can be metallic so that the axial voltage can be reduced and the occurrence of electrolytic corrosion in the output side and the non-output side bearings 41 and 42 can be prevented (¶ 30).In addition, both of the metallic cover can be utilized on both end of the stator to conduct heat from stator more efficiently.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makino by having the second cover is also metallic cover which cover the coil end through molding resin, as taught by Ito, for the same reasons as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834